PER CURIAM.
The trial court order dissolving the notice of lis pendens filed by the appellants against certain real property is reversed upon a holding that the appellants’ equitable lien claim supports the subject lis pendens. See Lakeview Townhomes at the California Club, Inc. v. Lakeview of the California Club Homeowners Ass’n, 579 So.2d 290 (Fla. 3d DCA 1991). The case is remanded with directions that the trial court conduct an evidentiary hearing to determine whether appellants should be required to post a bond to protect appellee from any irreparable harm which might result from the maintenance of the lis pendens until conclusion of the litigation between the parties. See Licea v. Anllo, 691 So.2d 29 (Fla. 3d DCA 1997); Lakeview Townhomes.
Reversed and remanded for further consistent proceedings.